Ct. App. Cal., 4th App. Dist. Application for stay, presented to Justice O’Connor, and by her referred to the Court, granted, and it is ordered that execution and enforcement of the judgment of the Court of Appeal of California, Fourth Appellate District, case No. D007153, entered August 30, 1989, and modified September 29, 1989, and that execution and enforcement of the order of the Superior Court of California, in and for the County of Orange, case No. 27 75 65, entered March 16, 1990, are stayed pending this Court’s action on the petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay terminates automatically. In the event the petition for writ of certiorari is granted, this stay shall continue pending issuance of the mandate of this Court.